Citation Nr: 1423995	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-32 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1969. 

This case come before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran had a hearing held at the RO in September 2010, before the undersigned Veterans Law Judge.  In January 2011, the claim was remanded for additional development.


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level VII in the left ear, and auditory acuity level I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in an October 2007 letter, prior to the initial rating action on appeal. 

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  On remand, the Board obtained the relevant VA records.  The Board notes that the May 2009 VA audiogram is not of record.  However, such is not prejudicial to the Veteran because the audiologist stated in the treatment record that the results revealed stable hearing thresholds bilaterally when compared to the January 2008 results, which are of record.  Speech recognition scores were obtained and noted.  Thus, to remand to obtain the May 2009 audiogram results would be unduly burdensome, as the audiologist reported stable hearing, or, hearing loss that had not worsened since January 2008.  The Board has also reviewed his Virtual VA records and his VBMS records, and notes no outstanding records not already considered by the RO.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records. 

Additionally, the Veteran was afforded VA examinations in January 2008, July 2009, and March 2011 in order to adjudicate his increased rating claim.  The Board finds that the VA examinations are adequate to decide the Veteran's claim, as they comply with the rating criteria with regard to the Veteran's hearing loss disability.  Since the most recent VA examination, the Veteran has not stated, and the evidence does not otherwise suggest, that his hearing loss has worsened as to warrant another VA examination.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and inquired as to any outstanding evidence.  And, the Veteran volunteered his treatment history and symptoms since service, thus fully describing the nature and severity of his disability.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to  the merits of his claim.

II.  Analysis

The Veteran contends that he has suffered from severe hearing loss for many decades since service and that he has trouble hearing in almost any circumstance, causing him to avoid social situations and trouble with his employment.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
The Veteran's service-connected bilateral hearing loss is rated as 0 percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In this case, the Veteran's left ear hearing loss meets the criteria for an exceptional pattern and the Board will apply both sets of criteria to his claim.





Turning to the evidence of record, on January 2008 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
50
55
LEFT
10
15
85
90
80

The average was 41 in the right ear and 68 in the left ear.  Speech audiometry revealed speech recognition ability of  94 percent in the right ear and of 76 percent in the left ear.  The Veteran reported functional impairment to include not being able to understand a speaker on the left side in any environment and difficulty hearing if there is any noise such as in a group of people.  His family members stated that he talked loudly and that he had to turn the television up too loud.  

VA treatment records reflect that in May 2009 revealed stable hearing thresholds bilaterally when compared to the January 2008 test results.  Speech recognition was 92 percent in the right ear and 72 percent in the left ear. 

On July 2009 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
40
40
LEFT
0
5
80
85
70

The average was 31.25 in the right ear and 60 in the left ear.  Speech audiometry revealed speech recognition ability of  92 percent in the right ear and of 68 percent in the left ear.  The Veteran reported functional impairment to include difficulty understanding conversational speech, especially face-to-face conversations.  

At his September 2010 Travel Board hearing, the Veteran stated that he was using hearing aids.  He taught sales management skills and, prior to receiving the hearing aids, had trouble hearing the students questions, but that since wearing hearing aids he noticed an improvement in his ability to hear questions.

On March 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
85
85
75
LEFT
5
15
35
40
40

The average was 32.5 in the right ear and 65 in the left ear.  Speech audiometry revealed speech recognition ability of  94 percent in the right ear and of 66 percent in the left ear.  The Veteran reported functional impairment to include difficulty communicating with peers at his work and difficulty following instructions.  He had difficulty understanding speech when not face-to-face with the speaker.  

In this case, for the left ear, the average pure tone thresholds of 68, 60, and 65 decibels, along with speech discrimination scores of 76, 68, and 66, warrants a designation of Roman Numeral VII under table VI, or Roman Numeral V, under Table VIA, for exceptional hearing loss.  For the right ear, the average pure tone threshold of 41, 31.25, and 32.5 decibels, along with a speech discrimination scores of 94, 92, and 94 percent, warrants a designation of Roman Numeral I at the highest, under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the left ear is Roman Numeral VII and the right ear is Roman Numeral I, the appropriate rating is 0 percent under DC 6100.  A higher rating is not available using the exceptional hearing loss criteria.  

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating for bilateral hearing loss must be denied.

III.  Other Considerations

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447  (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran is employed and has been employed throughout the appeal period, thus consideration of TDIU is not warranted. 

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hearing loss.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Board has considered the functional impact of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that regard, the Board notes the Veteran's testimony that he has difficulty hearing on the job and when the person is not speaking directly to him.  However, the Board finds that functional impact has been taken into account by the exceptional hearing pattern loss specifically accounted for in the rating schedule.  The rating schedule took into account his left ear hearing loss in order to afford him a higher rating, however, his disability did not meet that level.  Simply, the rating criteria contemplate the Veteran's symptoms, bilateral hearing loss that differs in each ear.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that an increased rating for the Veteran's bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


